Title: From Benjamin Franklin to Joseph Priestley, 10 April 1774
From: Franklin, Benjamin
To: Priestley, Joseph


Dear Sir,
Craven Street, April 10, 1774.
In compliance with your request, I have endeavoured to recollect the circumstances of the American experiments I formerly mentioned to you, of raising a flame on the surface of some waters there.
When I passed through New Jersey in 1764, I heard it several times mentioned, that by applying a lighted candle near the surface of some of their rivers, a sudden flame would catch and spread on the water, continuing to burn for near half a minute. But the accounts I received were so imperfect that I could form no guess at the cause of such an effect, and rather doubted the truth of it. I had no opportunity of seeing the experiment; but calling to see a friend who happened to be just returned home from making it himself, I learned from him the manner of it; which was to choose a shallow place, where the bottom could be reached by a walking-stick, and was muddy; the mud was first to be stirred with the stick, and when a number of small bubbles began to arise from it, the candle was applied. The flame was so sudden and so strong, that it catched his ruffle and spoiled it, as I saw. New-Jersey having many pine-trees in different parts of it, I then imagined that something like a volatile oil of turpentine might be mixed with the waters from a pine-swamp, but this supposition did not quite satisfy me. I mentioned the fact to some philosophical friends on my return to England, but it was not much attended to. I suppose I was thought a little too credulous. 
In 1765, the Reverend Dr. Chandler received a letter from Dr. Finley, President of the College in that province, relating the same experiment. It was read at the Royal Society, Nov. 21. of that year, but not printed in the Transactions; perhaps because it was thought too strange to be true, and some ridicule might be apprehended if any member should attempt to repeat it in order to ascertain or refute it. The following is a copy of that account.
“A worthy gentleman, who lives at a few miles distance, informed me that in a certain small cove of a mill-pond, near his house, he was surprized to see the surface of the water blaze like inflamed spirits. I soon after went to the place, and made the experiment with the same success. The bottom of the creek was muddy, and when stirred up, so as to cause a considerable curl on the surface, and a lighted candle held within two or three inches of it, the whole surface was in a blaze, as instantly as the vapour of warm inflammable spirits, and continued, when strongly agitated, for the space of several seconds. It was at first imagined to be peculiar to that place; but upon trial it was soon found, that such a bottom in other places exhibited the same phenomenon. The discovery was accidentally made by one belonging to the mill.”
I have tried the experiment twice here in England, but without success. The first was in a slow running water with a muddy bottom. The second in a stagnant water at the bottom a deep ditch. Being some time employed in stirring this water, I ascribed an intermitting fever, which seized me a few days after, to my breathing too much of that foul air which I stirred up from the bottom, and which I could not avoid while I stooped in endeavouring to kindle it. The discoveries you have lately made of the manner in which inflammable air is in some cases produced, may throw light on this experiment, and explain its succeeding in some cases, and not in others. With the highest esteem and respect, I am, Dear Sir, Your most obedient humble servant,
B. Franklin.
